Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144498(47)                                                                                            Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  HAROLD BROWN and NORMA BROWN,                                                                                        Justices
           Plaintiffs-Appellants,
  v                                                                  SC: 144498
                                                                     COA: 298994
                                                                     Ogemaw CC: 08-656968-NH
  DAVID BURK, M.D., RICHARD
  WACKSMAN, M.D., and BAY EYE CARE
  CENTER, PC,
            Defendants-Appellees,
  and

  CHARLES ZENZEN, M.D.,
           Defendant.

  ______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 25, 2012
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
         h0827                                                                  Clerk